POLICY COVER SHEET Job Name: XP3312I Print Date and Time: 01/31/12 10:39 File Number: 06170 Business Center / Original Business Unit: Policy Number: ZBN-14P32756-12-N2 Name of Insured: KINETICS MUTUAL FUNDS INC Agency Number: 3180284 Department or Expense Center: 001 Underwriter: 1687976 Underwriting Team: Data Entry Person: STANLEY,WILLIAM Date and Time: 01/31/12 14:56 001 Special Instructions Policy Commencement Date: 01/27/12 THIS POLICY CONTAINS FORMS SELECTED THROUGH DOCUMENT SELECT THE FOLLOWING SELECTED FORMS ARE NOT APPROVED ON THE FORMS STATUS TABLE FORM NBR EDITION CO STATE TRANS DATE * MEL3274 07.05 1 NY 2012-01-27* * MLABL 09.85 1 NY 2012-01-27* POLICY FORM LIST Here's a list of all forms included in your policy, on the date shown below. These forms are listed in the same order as they appear in your policy. Title Form Number Edition Date Policy Form List 05-84 Investment Company Blanket Bond - Declarations ICB001 07-04 Investment Company Blanket Bond - Insuring Agreements ICB005 07-04 Named Insured Endorsement ICB010 07-04 Computer Systems ICB011 02-10 Unauthorized Signatures ICB012 07-04 Telefacsimile Transactions ICB013 07-04 Voice-Initiated Transactions ICB014 07-04 Definition of Investment Company ICB016 07-04 Add Exclusions (n) & (o) ICB026 07-04 Amend Section 13. - Termination As To Any Employee
